DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5, 7, 9, 12, 14, 16, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haiwang (“Mobile phone memory monitoring method and system”  CN 104731683 A, ip.com , published on Jun 24, 2015)).
Regarding claims 2, 9, and 16, Haiwang discloses a compute device (mobile phone) comprising: an interface; instructions in the compute device; and processor circuitry to execute the instructions to: determine a quality of a user experience for a combination of applications running on the compute device (Abstract, page 2, 5-6: Application program is dragged in specified memory grouping by user. The highest total occupied memory value of a memory packet is determined according to running status and configuration Information of the mobile phone application program. Total occupied memory value checking process is performed when a memory value exceeds the highest total occupied memory value), the quality of user experience based on at least one of (a) a memory request test, or (b) a memory use determination (total committed memory value of the third party application that each internal memory divides into groups to be detected, when the memory value applying in memory group taking or the memory value that distributed exceed the highest total committed memory value); and after identifying a low memory condition based on the at least one of (a) the memory request test, or (b) the memory use determination, cause an application killer to: identify at least one application to kill based on at least one factor; and kill the at least one application (page 2: when the memory value applying in memory group taking or the memory value that distributed exceed the highest total committed memory value, that then triggers this memory group kills application strategy, the third-party application exceeded by the memory value causing this internal memory to divide into groups is closed, and discharges the internal memory that it takies).
Regarding claims 5, 12, 19, Haiwang discloses perform the memory use determination; and identify the low memory condition when the memory use determination indicates an amount of available memory is below a threshold value (page 7: if the total internal memory in group shared by application exceedes the upper limit of internal memory grouping, that automatically will trigger the grouping of this internal memory kills application strategy with releasing memory, until the internal memory upper limit that total internal memory that the application program in this group takies divides into groups
lower than this internal memory).
Regarding claims 7, 14, 21, Haiwang discloses  wherein to kill the at least one application includes at least one of stopping the at least one application, halting the at least one application, or exiting the at least one application (page 3: the application is deleted from internal memory group).
Allowable Subject Matter
Claims 3, 4, 6, 8, 10, 11, 13, 15, 17, 18, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862